United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF THE ARMY,
LYSTER ARMY HEALTH CLINIC,
Fort Rucker, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1968
Issued: January 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On August 30, 2013 appellant filed a timely appeal from a June 25, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish hypertension and a
left eye injury causally related to factors of her federal employment.
On appeal, appellant contends that her eye condition is due to her workload and mental
stress. She further contends that a May 6, 2013 medical opinion of Dr. Norman Eugene
Pahmeier, Jr., an attending Board-certified ophthalmologist, who advised that her on-the-job

1

5 U.S.C. § 8101 et seq.

stress could contribute to her hypertension, was sufficient to establish her claim. Appellant notes
that her left eye vision loss due to stress and hypertension is 20/100.
FACTUAL HISTORY
On April 16, 2013 appellant, then a 61-year-old personnel operations specialist, filed an
occupational disease claim alleging that on June 21, 2012 she first became aware of her central
retinal vein occlusion and first realized that her condition was caused by a confrontation she had
with her supervisor which led to military police questioning both of them. She claimed that this
stressful event also caused her extremely high blood pressure.2
In a June 21, 2012 medical report, Dr. Pahmeier noted appellant’s increased blood
pressure and extreme sensitivity to light. He advised that she had otherwise specified central
retinal vein occlusion and macular edema. Dr. Pahmeier stated that there was a need for better
blood pressure control.
Also, on June 21, 2012 Dr. Antonio R. Fontanella, a Board-certified internist, reported
that appellant could return to work on July 2, 2012. Appellant was restricted from strenuous
activity.
By letter dated April 23, 2013, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It addressed the medical and factual evidence she needed to
submit to establish her claim.
On May 8, 2013 appellant attributed her claimed condition to work-related stress
resulting from verbal abuse by Ms. Barkley during a discussion regarding employee promotions.
She claimed that stressful events elevated her blood pressure which had improved.3
Appellant submitted a military police report dated June 6, 2012 which indicated on that
date it was notified by 911 about a verbal dispute between appellant and Ms. Barkley regarding
employee promotions. The dispute did not result in a physical altercation and the chain of
command resolved the situation.
In a June 26, 2012 report, Dr. Warren A. Thompson, a Board-certified ophthalmologist,
evaluated appellant for a central retinal vein occlusion in the left eye. Appellant had noticed a
vision change in this eye approximately two weeks prior. Dr. Thompson reported that her visual
acuity was 20/20 in the right eye and could count fingers at four feet in the left eye. Appellant
had a very prominent central retinal vein occlusion in the left eye with numerous cotton wool
spots and central macular edema. Fluorescein angiography confirmed the diagnosis of an
ischemic central retinal vein occlusion. Dr. Thompson treated appellant’s condition with an
intravitreal Triesence injection and planned to follow her very closely over the next several
2

On the claim form, Tonya Barkley, chief of the human resources department, stated that appellant no longer
worked at the employing establishment as of April 16, 2013.
3

Appellant noted that she had filed another claim under File No. xxxxxx996 for stress due to work overload. She
filed a grievance alleging that she was not fairly treated. Appellant stated that the instant claim was filed as an
extension of her claim assigned File No. xxxxxx996.

2

months. He advised that her long-term prognosis was very poor due to the ischemic nature of the
vein occlusion.
In a May 6, 2013 report, Dr. Pahmeier provided a history that on June 21, 2012 appellant
presented with complaints of vision loss in the left eye. He listed findings on physical
examination. A dilated fundus examination revealed a central retinal vein occlusion and macular
edema in the left eye. Dr. Pahmeier stated that the most common causes of central retinal vein
occlusion were hypertension, diabetes and polycythemia. He noted that appellant reportedly had
problems keeping her blood pressure under control. Dr. Pahmeier also noted the treatment she
received from Dr. Thompson for her central retinal vein occlusion and stated that over the
following months her vision improved to 20/80 in the left eye. He advised that appellant’s left
eye vision would probably not improve beyond the 20/80 visual acuity level. Dr. Pahmeier
opined that her employment did not cause her central retinal vein occlusion. He believed that
appellant’s poorly controlled hypertension likely caused her condition. Dr. Pahmeier noted
multiple factors that could cause hypertension which included, lifestyle, family history, being
overweight, dietary habits and stress. He stated that if appellant was encountering stress on her
job this could contribute to her hypertension, but it was not the sole cause of her hypertension.
Dr. Pahmeier advised that she was certainly employable to perform office-type work with her
current level of visual acuity. Appellant was not a good candidate for jobs that required high
levels of visual acuity and stereopsis such as, a pilot or surgeon.
In a June 25, 2013 decision, OWCP denied appellant’s claim. It found that the medical
evidence was insufficient to establish that she sustained a medical condition causally related to
the accepted employment factor.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

S.P., 59 ECAB 184, 188 (2007).

3

diagnosed condition is causally related to the employment factors identified by the employee.7
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.8 Neither the fact that appellant’s
condition became apparent during a period of employment nor her belief that the condition was
caused by her employment, is sufficient to establish a causal relationship.9
ANALYSIS
OWCP accepted as factual that appellant was involved in a verbal altercation with her
supervisor in June 2012 while working as a personnel operations specialist. While the work
incident is established, the Board finds that she failed to establish a causal relationship between
any elevated hypertension and eye conditions and the established work factor.
Dr. Pahmeier’s May 6, 2013 report found that appellant had central retinal vein occlusion
and macular edema of the left eye, but stated that the former condition was not caused by her
employment. He believed that her central retinal vein occlusion was likely caused by her poorly
controlled hypertension. Dr. Pahmeier noted possible causes of hypertension which included
stress and stated that if appellant encountered stress at work then this could contribute to her
hypertension, but it was not the sole causative factor. He concluded that she could perform
office work. Dr. Pahmeier did not opine that appellant’s left eye conditions were caused or
aggravated by the established work factor. Further, his opinion on the causal relationship
between her hypertension and work-related stress is equivocal in nature. The Board has held that
medical opinions that are speculative or equivocal in character are of diminished probative
value.10 An award of compensation may not be based on surmise, conjecture or speculation.11
For the stated reasons, the Board finds that Dr. Pahmeier’s report lacks probative value and is
insufficient to establish appellant’s claim. His June 21, 2012 report is also insufficient to
establish her claim in that he failed to provide a medical opinion addressing whether the
established employment factor caused or aggravated her diagnosed central retinal vein occlusion
and macular edema conditions. Medical evidence which does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value.12
Similarly, Dr. Thompson’s June 26, 2012 report which found that appellant had an
ischemic central retinal vein occlusion in the left eye, is also insufficient to establish the claim as
7

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

I.J., 50 ECAB 408 (2008); Woodhams, supra note 5 at 351-52 (1989).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

10

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

11

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

12

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).

4

this report does not specifically address whether the employment-related verbal altercation
between appellant and Ms. Barkley caused or aggravated the diagnosed condition.13
Dr. Fontanella’s June 21, 2012 report found that appellant could return to work on July 2,
2012 with restriction. He did not provide a diagnosis that was causally related to or aggravated
by the accepted employment factor. The Board finds, therefore, that Dr. Fontanella’s report is
insufficient to establish appellant’s claim.
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained hypertension and a left eye condition causally related to the
accepted employment factor. Appellant did not meet her burden of proof.
On appeal, appellant contended that her eye condition was due to her physical workload
and mental stress. For reasons stated above, the Board finds that the weight of the medical
evidence does not establish that she sustained a left eye condition causally related to the
established employment factor.
Appellant further contended on appeal that Dr. Pahmeier’s May 6, 2013 opinion that her
on-the-job stress could contribute to her hypertension was sufficient to establish her claim. As
stated, Dr. Pahmeier’s opinion on causal relationship between her hypertension and stress at
work is equivocal in nature and, thus, of limited probative value and insufficient to establish her
claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained hypertension and a left eye injury causally related to factors of her federal
employment.

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the June 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 17, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

6

